Title: To Thomas Jefferson from William Cooch, 14 February 1806
From: Cooch, William
To: Jefferson, Thomas


                        
                            Hond. Sir/
                            Christiana Mills. Delaware, New Castle County Feb. 14. 1806.
                        
                        It was my intention on my return from Fredericksburg to have waited on you to have had a more particular
                            description of the Situation of the Mills you are building near Milton on James River. viz. How far distant it was from
                            the Mills to Richmond by water? was the flour boatable from the Mills—Whether the flour Could be sent on at all Seasons,
                            except & during the Frost. if not how long & at what Season
                            would be the obstruction owing to the Lowness of the waters—Whether you wish to Rent out the Mills, if so; at what Sum—. Or Whether you wanted a Miller to conduct the Mill on your own Acct—. If so, what would be his salary & Privelidges—.
                            Whether if a good Miller (a Man of respectability) was to go there without Capital, Would you be disposed to find Capital
                            & be concerned, or do you suppose, that Some of the Merchants of Milton who you could recommend, would be concerned with
                            him in carrying on the business.
                        I have thought it necessary to have information on these points, in order that I might speak with more
                            Certainty, to any Suitable character whom I might find disposed to go to that Country—.
                        I have heretofore taken the Liberty of submitting my name to your Consideration as the Successor of A. McLane
                            the Collector of this district, did I suppose my name was or would
                            be unacceptable to my fellow Citizens at large. I would chearfully withdraw it—. In my application I pursued such Steps, as I thought would not have a tendency to create more Scism
                            among us—It is to be lamented that a Rival Jealousy that exists between two of our Towns. Should perhaps, have had some
                            influence in Keeping a Man in office, Who has so illiberally & wantonly traduced the Goverment & its Supporters—and
                            who has become wealthy under an administration, Whose every Feature he has reprobated. would your Honour please suggest
                            what I might Hope for on this Subject. I shall be my own Repository—
                        with great Esteem, I am your Friend
                        
                            William Cooch
                     
                        
                    